Motion by appellant for reargument of his appeal from a sentence of the County Court, Nassau County, imposed September 15, 1978. Motion denied. On the court’s own motion, its decision and order, both dated February 26, 1979, are vacated and recalled and the following substituted decision is rendered: Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed September 15, 1978. Sentence modified, as a matter of discretion in the interest of justice, by reducing the minimum term of imprisonment to one year. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.